Title: To Thomas Jefferson from Robert Wooding, 1 June 1781
From: Wooding, Robert
To: Jefferson, Thomas


        
          Sir
          Halifax Coty. the 1st. June 1781.
        
        Agreeable to Your Order You have Inclosed the State of the Militia of this County (as ⅌ Returns made to me by the Captains in April last) consisting of 20 Captains, 40 Lieutenants, 20 Ensigns and 1004 Rank and file, Eighty Eight of which are under 18 years of age. Of the Remaining part we have about 350 at this time in Actual Service in this State and Carolinia. I am Sorry to assure your Excellency that those of the Militia who are now at home are in a Defensless situation, they having been, in a manner, Dis[pers]ed to Supply those who Marched out on Duty upon former I[nvasions]. I wish it were Possible for the Public to furnish about 250 Stand of Arms and a proper Proportion of Amunition. I know we have good Men among us who would be Glad to use those Arms  upon Every Proper Occation, against the Common Enemy; who at this time are much Dispirited the having neither Arms Amunition nor Even a flint to Put to any kind of Gun Could they get one. I have Caus’d Court Martials to be held for the Examination of those who Refused to March when Ordered; the Court have Sentanced about 40 to Six Months Service in this State, they will be sent down as soon as Possible. I have the Honour to be Sir yr. most Obt. Servt.,
        
          Ro. Wooding C. Lt.
        
      